                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                                    *     MAR 2 5 2019       *
                                                                                     BROOKLYN OFFICE
        LISA MILLER,
                                                            ORDER ON MOTION TO REMAND
                                      Plaintiff,            AND JURY REQUEST
                    - against-                              l 8-CV-5069
        COSTCO WHOLESALE CORPORATION,
        BRIAN HLUCY,

                                      Defendants.


    JACK B. WEINSTEIN, Senior United States District Judge:

    I. Motion to Remand

            Plaintiff sued Defendants in New York State court for injuries resulting from a vehicle

    collision. See Notice Removal Ex. A,,, 20-28, ECF No. 1-1 ("Comp 1. "). Defendants removed

    the case to federal court on the basis of diversity jurisdiction. Notice Removal, Aug. 30, 2018,

    ECF No. 1. Plaintiff has moved to remand the case to state court because "[P]laintiff has not

    served the defendants with a paper that explicitly specifies the amount of monetary damages

    sought." Pl. Lisa Miller's Mem. L. Supp. Mot. Remand State Ct. 1, Jan. 18, 2019, ECF No. 16.

    And, she argues, it is not a "legal certainty" that Plaintiffs claims will involve more than

    $75,000. Pl.'s Affirmation Reply Def.'s Opp. 1-2, Mar. 15, 2019, ECF No. 21. A hearing was

    conducted on March 21, 2019.

            A civil action brought initially in state court is properly removed when the parties are

    completely diverse and there is a "reasonable probability" that the amount in controversy

    exceeds $75,000. See 28 U.S.C. § 144l(a); id. § 1332(a); Sec. Plans, Inc. v. CUNA A1ut. Ins.

    Soc., 769 F.3d 807,814 n.5 (2d Cir. 2014). A plaintiff is not required to have served a document

    explicitly specifying damages for a matter to be removable to federal court. Moltner v.




    I
J
Starbucks Coffee Company, on which Plaintiff relies for the contention that a paper explicitly

specifying damages is required for removal, holds only that such a paper triggers the time period

during which removal is allowed. See Moltner v. Starbucks Coffee Co., 624 F.3d 34, 37-38 (2d

Cir. 2010).

        In the absence of a damages demand in the complaint, the district court "may refer to

evidence outside the pleadings.'' Marakova v. United States, 201 F .3d 110, 113 (2d Cir. 2000).

··[C]ourts faced with amount-in-controversy disputes have considered the following non-

exhaustive set of factors: whether the plaintiff sought to amend the amount-incontroversy [sic] or

otherwise stipulate to a minimum or maximum amount; whether plaintiff represented that

damages exceed $75,000; whether plaintiff's alleged injuries have yielded awards in excess of

$75,000 in other actions; and evidence of forum- or judge-shopping." Berey v. Am. Airlines,

Inc., No. 09 CV 1750 ALC, 2011 WL 2490716, at *2 (E.D.N.Y. June 22, 2011). The instant

complaint does not include a damages demand because it is prohibited by New York State law.

See N.Y. C.P.L.R. § 3017(c).

       Alleged is that Plaintiff has sustained "severe and serious personal injuries requiring

medical care, treatment and attention, which has incapacitated her from her usual duties and

daily activities." Compl. ~ 26. For these injuries, she has undergone shoulder surgery and has

medical bills in excess of $25,000. See Defs' Mem. L. Opp. Mot. Remand 4, Mar. 1, 2019, ECF

No. 18 ("Defs' Opp.'} In cases with similar injuries, juries have awarded more than $75,000.

See, e.g., Verdict & Settlement Summary, Faldamis v. Daniel Tramport et al., No. 05-cv-214,

2008 WL 2421934 (awarding $125,000 to the victim of vehicle collision who underwent

shoulder surgery). Plaintiff has declined, more than once, to stipulate that damages are capped at

$75,000. See Notice Removal    ~f 6;   Defs' Opp. at 4.




                                                   2
        The motion to remand is denied. There is a reasonable probability that the amount which

will be gained by Plaintiff if she succeeds will far exceed $75,000. The amount-in-controversy

requirement for federal diversity jurisdiction is met.

        The case is respectfully referred to the magistrate judge for expedited discovery and to

attempt to settle the dispute.

II. Jury Request

        During the March 21, 2019 hearing, Plaintiff made an oral request for a jury trial. The

request is granted.




                                                          ack B. Weinstein
                                                         Senior United States District Judge

Dated: March 21, 2019
       Brooklyn, New York




                                                  3
